DETAILED ACTION
Claim(s) 1-20 are presented for examination.
Claims 1, 8, 13 and 15 are amended.
Notice of Pre-AIA  or AIA  Status.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28th, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 20th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments (see remarks pages 9-12 of 13) filed April 28th, 2021 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, “Cariou does not disclose or suggest at least the above features of claim 1. Additionally, the reference Tokubo (cited as disclosing a video bitstream) does not disclose or otherwise remedy the above deficiencies of Cariou" [Remarks, page 12 of 13].
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tokubo fig. 10, pg. 10, ¶124 lines 10-21 discloses as follows:


    PNG
    media_image1.png
    505
    815
    media_image1.png
    Greyscale

	“the feedback data is transmitted over the network 112 from the HMD to the computer 106 (rather than being transmitted via the transceiver 110). By way of example, the network 112 may include a wireless router or other wireless networking device through which the HMD 102 wirelessly accesses the network 112. The computer 106 may also access the network 106 through either a wired or wireless connection”.

	In other words, Tokubo teaches “at least one intermediary transceiver different from the master transceiver and the given transceiver” by disclosing:

      feedback data being transmitted over a network “112” comprised of a wireless router or other wireless networking device (i.e. a wireless transceiver) different from transceiver “110” (the master transceiver) and/or transceiver “1034” (the given transceiver).

	Therefore a prima facie case of obviousness is established by Cariou in view of Tokubo under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8, 12, 13, 15 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Cariou et al. (US 2017/0187437 A1) hereinafter “Cariou” in view of Tokubo (US 2018/0093177 A1).

Regarding Claims 1 and 8,
	Cariou discloses a system [see fig. 1, pg. 2, ¶16 lines 1-16, an environment “100” in a wireless local area network (WLAN)] comprising: 
	a plurality of transceivers [see fig. 1, pg. 2, ¶16 lines 1-16, a source (SRC) station “102” and a destination (DST) station “104”], each configured to transmit to another transceiver or a receiver [see fig. 1, pg. 2, ¶17 lines 1-3; ¶18 lines 1-3, the SRC station “102” wirelessly transmits data to other electrical devices; the DST station “104” wirelessly receives data from a transmission station (i.e., the SRC station “102”)]; and 
	wherein the system is configured to [see fig. 1, pg. 2, ¶16 lines 1-16, the environment “100” in the wireless local area network (WLAN) is implemented to]: 
	select [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, select] a given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, a beamforming (BF) link facilitated by “Tx” sectors and “Rx” sectors] of the plurality of transceivers [see fig. 1, pg. 2, ¶16 lines 1-16, of the source (SRC) station “102” and the destination (DST) station “104”] based on a measure of a link quality [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, according to a strength or highest rank of the link (i.e., BF link “128”)] from the given transceiver to a receiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, from the BF link facilitated by “Tx” sectors and “Rx” sectors];
	in response to determining [see fig(s). 1 & 2, pg. 4, ¶33 lines 1-31, as a result of determining] a link quality [see fig(s). 1 & 2, pg. 4, ¶33 lines 1-31, a strength of the BF links “126”, “128”, “130”] from a master transceiver [see fig(s). 1 & 2, pg. 4, ¶33 lines 1-31, associated with a particular sector (i.e. Tx sector(s) “112”, “114”, “116”)] to the given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, facilitated by the “Tx” sectors] does not meet a threshold [see fig(s). 1 & 2, pg. 4, ¶33 lines 10-16, if the strength of a particular BF link is below the threshold strength, the BF link comparator “206” determines that the particular BF link is not strong enough to submit data and the particular BF link is ignored], determine a path through the plurality of transceivers from the master transceiver to the given transceiver [see fig(s). 1-3 & 5: Step “504”, pg. 6, ¶50 lines 1-6, determine which of the BF links “126”, “128”, “130” are functional (i.e., which of the Tx sector “112”, “114”, “116” received a response packet)], wherein the path [see fig(s). 1 & 5: Step “504”, pg. 6, ¶50 lines 1-6, the BF link(s) “126”, “128”, “130”] comprises at least one intermediary transceiver [see fig(s) 2 & 3, pg. 4, ¶37 lines 1-9, includes a signal determiner “200”/“302” analyzing data from incoming signals and generating data to be transmitted as outgoing signals], wherein to determine the path [see fig(s). 1 & 5: Step “504”, pg. 6, ¶50 lines 1-6, in determining which of the BF links “126”, “128”, “130” are functional] the system is configured to [see fig. 1, pg. 2, ¶16 lines 1-16, the environment “100” in the wireless local area network (WLAN) is further implemented to]: 
	identify the path as having a link quality that meets a threshold [see fig(s). 1 & 5: Step “508”, pg. 6, ¶52 lines 1-6, compare the strength of each BF link “126”, “128”, “130” to a strength threshold]; and 
	determine a link quality [see fig(s). 1 & 5: Step “506”, pg. 6, ¶51 lines 1-8, determine a strength (i.e., signal strength) of the BF links “126”, “128”, “130”] from the master transceiver [see fig(s). 1 & 2, pg. 4, ¶33 lines 1-31, from the particular sector (i.e. Tx sector(s) “112”, “114”, “116”)] to the intermediary transceiver [see fig(s) 2 & 3, pg. 4, ¶37 lines 1-9, to the signal determiner “200”/“302”] meets a threshold [see fig(s). 1 & 5: Step “506”, pg. 6, ¶51 lines 1-8, based on a signal to noise ratio (SNR) associated with the response packets, an received signal strength indicator (RSSI) associated with the response packets, and/or any other method of determining signal strength]; 
[see fig(s). 2 & 5: Step “526”, pg. 6, ¶54 lines 12-18, the example transmitter “202” establishes a connection to transmit transmission data using the selected BF link], via the at least one intermediary transceiver [see fig(s). 2 & 3, pg. 4, ¶37 lines 1-9, through the signal determiner “200”/“302”] on the path from the master transceiver to the given transceiver [see fig. 5: Step “526”, pg. 6, ¶54 lines 12-18, on the selected BF link that will be utilized for data transmission based on the BF link associated with the “Tx” sector that received the CTS]; and 
	send from the given transceiver to the receiver [see fig(s). 2 & 5: Step “522”, pg. 6, ¶53 lines 17-18, transmit an RTS, to the source antenna, if the selected BF link “128” is not busy].
	Cariou does not explicitly teach at least one intermediary transceiver “different from the master transceiver and the given transceiver”, and send “an encoded video bitstream”.
	However, Tokubo teaches at least one intermediary transceiver different from the master transceiver and the given transceiver [see fig. 10, pg. 10, ¶124 lines 10-21, feedback data is transmitted over a network “112” comprising a wireless router or other wireless networking device (i.e. a wireless transceiver) different from transceiver “110” (i.e. the master transceiver) and/or transceiver “1034” (i.e. the given transceiver)], and send an encoded video bitstream [see Fig(s). 10/11 A, pg. 11, ¶131, lines 6-9, an encoder “1100” within the transmitter “1030” of the transceiver “110” encodes video data information for sending/transmitting data] via the path [see Fig. 10, pg. 4, ¶124, lines 13-22, via the network/path “112”] from the master transceiver [see Fig. 10, pg. 4, ¶124, lines 13-22, from the transceiver “110” associated/coupled with the computer/console “106”] to the given transceiver [see Fig. 10, pg. 4, ¶124, lines 13-22, to the transceiver “1034” of the Head Mounted Display (HMD) “102”]; and
	send the encoded video bitstream [see Fig. 11 A, pg. 11, ¶131, lines 6-9, transmit the encoded video data information] from the given transceiver [see Fig(s). 10, pg. 11, ¶126, lines 9-15, from the transceiver “1034”] to the receiver [see Fig. 10, pg. 4, ¶63, lines 1-9, to the Head Mounted Display (HMD)/receiver “102”].
[see Tokubo pg. 1, ¶8, lines 1-5].

Regarding Claims 5 and 12,	
	Cariou teaches the system as set forth above.	
	Cariou does not explicitly teach “wherein the master transceiver is connected to a video source which renders a video bitstream” and “the video source is a graphics card comprising one or more graphics processing units”.
	However, Tokubo discloses the master transceiver [see Fig. 10, pg. 4, ¶124, lnes 13-22, the transceiver “110”] is connected to a video source [see Fig. 10, pg. 4, ¶124, lines 13-22, associated/coupled with the computer/console “106”] which renders a video bitstream [see Fig. 10, pg. 3, ¶48, lines 1-10, the computer/console “106” outputs the video and audio for rendering by the HMD “102”] and the video source is a graphics card comprising one or more graphics processing units [see pg. 1, ¶4, lines 7-11, a graphics synthesizer for processing intensive graphics operations].
	Therefore, it would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the master transceiver is connected to a video source which renders a video bitstream” and “the video source is a graphics card comprising one or more graphics processing units” as taught by Tokubo in the system of Cariou for the same motivation as set forth in claim 8.

Regarding Claim 13,
	The combined system of Cariou and Tokubo teaches the system as set forth above.
	Cariou further discloses a method as recited in claim 8 [see fig(s). 1 & 5, pg. 4, ¶33 lines 1-31, a method to determine the strength of a signal], further comprising identifying the intermediary transceiver [see fig(s) 2 & 3, pg. 4, ¶37 lines 1-9, further including a signal determiner “200”/“302” analyzing data from incoming signals and generating data to be transmitted as outgoing signals] with a link quality [see fig(s). 1 & 5: Step “506”, pg. 6, ¶51 lines 1-8, with a strength (i.e., signal strength) of the BF links “126”, “128”, “130”] to the given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, to a beamforming (BF) link facilitated by “Tx” sectors and “Rx” sectors] being greater than the threshold [see fig(s). 1 & 2, pg. 4, ¶33 lines 10-16, is above a threshold strength].

Regarding Claim 15,
	Cariou discloses a system [see fig. 1, pg. 2, ¶16 lines 1-16, an environment “100” in a wireless local area network (WLAN)] comprising: 
	a computing device [see fig. 1, pg. 1, ¶12 lines 1-5, a computing device]; 	
	a master transceiver [see fig(s). 1 & 2, pg. 4, ¶33 lines 1-31, a particular sector (i.e. Tx sector(s) “112”, “114”, “116”)] coupled to the computing device [see fig. 1, pg. 1, ¶12 lines 1-5, in communication with the computing device]; 
	a plurality of transceivers [see fig. 1, pg. 2, ¶16 lines 1-16, a source (SRC) station “102” and a destination (DST) station “104”], each configured to transmit to another transceiver or a receiver [see fig. 1, pg. 2, ¶17 lines 1-3; ¶18 lines 1-3, the SRC station “102” wirelessly transmits data to other electrical devices; the DST station “104” wirelessly receives data from a transmission station (i.e., the SRC station “102”)]; 
	wherein the system is configured to [see fig. 1, pg. 2, ¶16 lines 1-16, the environment “100” in the wireless local area network (WLAN) is implemented to]: 
[see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, select] a given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, a beamforming (BF) link facilitated by “Tx” sectors and “Rx” sectors] of the plurality of transceivers [see fig. 1, pg. 2, ¶16 lines 1-16, of the source (SRC) station “102” and the destination (DST) station “104”] based on a measure of a link quality [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, according to a strength or highest rank of the link (i.e., BF link “128”)] from the given transceiver to a receiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, from the BF link facilitated by “Tx” sectors and “Rx” sectors] being greater than a threshold [see fig(s). 1 & 2, pg. 4, ¶33 lines 10-16, above a threshold strength]; 
	in response to determining [see fig(s). 1 & 2, pg. 4, ¶33 lines 1-31, as a result of determining] a link quality [see fig(s). 1 & 2, pg. 4, ¶33 lines 1-31, a strength of the BF links “126”, “128”, “130”] from a master transceiver [see fig(s). 1 & 2, pg. 4, ¶33 lines 1-31, associated with a particular sector (i.e. Tx sector(s) “112”, “114”, “116”)] to the given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, facilitated by the “Tx” sectors] does not meet a threshold [see fig(s). 1 & 2, pg. 4, ¶33 lines 10-16, if the strength of a particular BF link is below the threshold strength, the BF link comparator “206” determines that the particular BF link is not strong enough to submit data and the particular BF link is ignored], determine a path through the plurality of transceivers from the master transceiver to the given transceiver [see fig(s). 1-3 & 5: Step “504”, pg. 6, ¶50 lines 1-6, determine which of the BF links “126”, “128”, “130” are functional (i.e., which of the Tx sector “112”, “114”, “116” received a response packet)], wherein the path [see fig(s). 1 & 5: Step “504”, pg. 6, ¶50 lines 1-6, the BF link(s) “126”, “128”, “130”] comprises at least one intermediary transceiver [see fig(s) 2 & 3, pg. 4, ¶37 lines 1-9, includes a signal determiner “200”/“302” analyzing data from incoming signals and generating data to be transmitted as outgoing signals], wherein to determine the path [see fig(s). 1 & 5: Step “504”, pg. 6, ¶50 lines 1-6, in determining which of the BF links “126”, “128”, “130” are functional] the system is configured to [see fig. 1, pg. 2, ¶16 lines 1-16, the environment “100” in the wireless local area network (WLAN) is further implemented to]: 
	identify the path as having a link quality that meets a threshold [see fig(s). 1 & 5: Step “508”, pg. 6, ¶52 lines 1-6, compare the strength of each BF link “126”, “128”, “130” to a strength threshold]; and 
	determine a link quality [see fig(s). 1 & 5: Step “506”, pg. 6, ¶51 lines 1-8, determine a strength (i.e., signal strength) of the BF links “126”, “128”, “130”] from the master transceiver [see fig(s). 1 & 2, pg. 4, ¶33 lines 1-31, from the particular sector (i.e. Tx sector(s) “112”, “114”, “116”)] to the intermediary transceiver [see fig(s) 2 & 3, pg. 4, ¶37 lines 1-9, to the signal determiner “200”/“302”] meets a threshold [see fig(s). 1 & 5: Step “506”, pg. 6, ¶51 lines 1-8, based on a signal to noise ratio (SNR) associated with the response packets, an received signal strength indicator (RSSI) associated with the response packets, and/or any other method of determining signal strength]; 
	send [see fig(s). 2 & 5: Step “526”, pg. 6, ¶54 lines 12-18, the example transmitter “202” establishes a connection to transmit transmission data using the selected BF link], via the at least one intermediary transceiver [see fig(s). 2 & 3, pg. 4, ¶37 lines 1-9, through the signal determiner “200”/“302”] on the path from the master transceiver to the given transceiver [see fig. 5: Step “526”, pg. 6, ¶54 lines 12-18, on the selected BF link that will be utilized for data transmission based on the BF link associated with the “Tx” sector that received the CTS]; and 
	send from the given transceiver to the receiver [see fig(s). 2 & 5: Step “522”, pg. 6, ¶53 lines 17-18, transmit an RTS, to the source antenna, if the selected BF link “128” is not busy].
	Cariou does not explicitly teach at least one intermediary transceiver “different from the master transceiver and the given transceiver”; a computing device configured to “render a video stream of a virtual reality (VR) environment”; a plurality of passive transceivers each configured to transmit “a video bitstream”; and send “an encoded video bitstream”.
[see fig. 10, pg. 10, ¶124 lines 10-21, feedback data is transmitted over a network “112” comprising a wireless router or other wireless networking device (i.e. a wireless transceiver) different from transceiver “110” (i.e. the master transceiver) and/or transceiver “1034” (i.e. the given transceiver)]; a computing device configured to render a video stream [see Fig. 10, pg. 3, ¶48, lines 1-10, a computer/console “106” outputs video and audio for rendering by the HMD “102”] of a virtual reality (VR) environment [see Fig. 1, pg. 3, ¶47, lines 1-4, in a virtual reality (VR) environment]; 
	a plurality of passive transceivers transceiver [see Fig. 10, pg. 4, ¶124, lines 13-22, a transceiver “110” associated/coupled with the computer/console “106” and a transceiver “1034” of the Head Mounted Display (HMD) “102”] each configured to transmit a video bitstream  [see Fig(s). 10/11A, pg. 11, ¶131, lines 6-9, for sending/transmitting encoded video data]; and 
	send an encoded video bitstream [see Fig(s). 10/11 A, pg. 11, ¶131, lines 6-9, an encoder “1100” within the transmitter “1030” of the transceiver “110” encodes video data information for sending/transmitting data] via the path [see Fig. 10, pg. 4, ¶124, lines 13-22, via the network/path “112”] from the master transceiver [see Fig. 10, pg. 4, ¶124, lines 13-22, from the transceiver “110” associated/coupled with the computer/console “106”] to the given transceiver [see Fig. 10, pg. 4, ¶124, lines 13-22, to the transceiver “1034” of the Head Mounted Display (HMD) “102”]; and
	send the encoded video bitstream [see Fig. 11 A, pg. 11, ¶131, lines 6-9, the encoded video data information] from the given transceiver [see Fig(s). 10, pg. 11, ¶126, lines 9-15, from the transceiver “1034”] to the receiver [see Fig. 10, pg. 4, ¶63, lines 1-9, to the Head Mounted Display (HMD)/receiver “102”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one intermediary transceiver “different from the master transceiver and the given transceiver”; a computing device configured to “render a [see Tokubo pg. 1, ¶8, lines 1-5].

Regarding Claim 19,
	Cariou teaches the system as set forth above.
	Cariou does not explicitly teach “the computing device comprises a graphics card with one or more graphics processing units configured to render the video stream of the VR environment”. 
	However, Tokubo discloses the computing device comprises a graphics card with one or more graphics processing units [see pg. 1, ¶4, lines 7-14, the computing device or game console “106” is designed with specialized processing hardware, including a CPU, a graphics synthesizer for processing intensive graphics operations, a vector unit for performing geometry transformations, and other hardware, firmware, and software] configured to render the video stream of the VR environment [see pg. 4, ¶64, lines 1-5, a virtual reality (VR) headset].
	Therefore, it would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the computing device comprises a graphics card with one or more graphics processing units configured to render the video stream of the VR environment” as taught by Tokubo in the system of Cariou for the same motivation as set forth in claim 15.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Cariou et al. (US 2017/0187437 A1) hereinafter “Cariou” in view of Tokubo (US 2018/0093177 A1) and in further view of Zhou et al. (US 9,948,413 B1) hereinafter “Zhou” and Vasudevan et al. (US 2009/0150943 A1) hereinafter “Vasudevan”

Regarding Claims 2, 9 and 16,
	The combined system of Cariou and Tokubo teaches the system as set forth above.
	Neither Cariou nor Tokubo explicitly teach the system is configured to perform “a beamforming training procedure” to measure the link quality from the given transceiver to the receiver.
	However, Zhou discloses the system is configured to perform a beamforming training procedure to measure the link quality from the given transceiver to the receiver [see Fig. 3 Step: 302, col. 6, lines 46-53, the HMD “102” performs beam training to identify/measure a beam over which packets of data are wirelessly communicated via a communication link between the HMD “102” and the console “104”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a system that is configured to perform “a beamforming training procedure to measure the link quality from the given transceiver to the receiver” as taught by Zhou in the combined system of Cariou and Tokubo for providing a high quality wireless link to be formed or maintained if a wearer of head mounted display (HMD) moves out of range and can freely move in a large area, without loss or degraded quality of the wireless link and providing a desirable user experience [see Zhou col. 1, lines 23-33].
	Neither Cariou, Tokubo nor Zhou explicitly teach “a first phase”, “a plurality of transceivers” and “a transceiver with a highest signal strength as measured at the receiver is selected as the given transceiver”.
	However Vasudevan teaches a first phase [see pg. 4, ¶40 lines 12-15, a first compressed video data format], a plurality of transceivers [see fig. 3, pg. 7, ¶61 lines 1-13, a plurality of associated distribution hubs (i.e. of multiple intermediary transceivers)] and a [see fig. 3: Step “320”, pg. 8, ¶67 lines 9-11, a multicast stream with a bitrate and resolution appropriate for the target transceiver is chosen/selected].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first phase”, “a plurality of transceivers” and “a transceiver with a highest signal strength as measured at the receiver is selected as the given transceiver” as taught by Vasudevan in the combined system of Cariou, Tokubo and Zhou for providing an opportunity for video stream content to be delivered using a unicast stream and offering content personalization on an individual subscriber level basis [see Vasudevan pg. 1, ¶2 lines 24-26].

Regarding Claims 3, 10 and 17,
	The combined system of Cariou and Tokubo teaches the system as set forth above.
	Neither Cariou nor Tokubo explicitly teach the receiver is configured to measure a signal strength for each transceiver of the plurality of transceivers “during the beamforming training procedure”.
	However, Zhou discloses the receiver is configured to measure a signal strength for each transceiver of the plurality of transceivers during the beamforming training procedure [see Fig. 3 Step: 306, col. 7, lines 1-16, the HMD/receiver “102” determines/measures during the beam training process if another beam/transceiver with an improved link quality/signal-strength is available for switching the active wireless link from a console “104” to an antenna beam/transceiver within the antenna array of the relay “106”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the receiver is configured to measure a signal strength for each transceiver of the plurality of transceivers “during the beamforming 
	Neither Cariou, Tokubo nor Zhou nor explicitly disclose “a first phase”, and “the system is configured to perform a second phase” of the beamforming training procedure “to determine the path from the master transceiver to the given transceiver”.
	However Vasudevan teaches a first phase [see pg. 4, ¶40 lines 12-15, a first compressed video data format], and the system is configured to perform a second phase [see pg. 4, ¶40 lines 12-15, a second compressed video data format] of the beamforming training procedure to determine the path from the master transceiver to the given transceiver [see pg. 7, ¶61 lines 10-13, for determining the type of media stream to provide to the transceivers in an associated service group of transceivers served by the distribution hub].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first phase”, and “the system is configured to perform a second phase” of the beamforming training procedure “to determine the path from the master transceiver to the given transceiver” as taught by Vasudevan in the combined system of Cariou, Tokubo and Zhou for the same motivation as set forth in claim 15.

Claims 4, 11 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Cariou et al. (US 2017/0187437 A1) hereinafter “Cariou” in view of Tokubo (US 2018/0093177 A1) and in further view of Vasudevan et al. (US 2009/0150943 A1) hereinafter “Vasudevan”

Regarding Claims 4, 11 and 18,
	The combined system of Cariou and Tokubo teaches the system as set forth above.
	Cariou further discloses the system is configured to select a transceiver [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, select] with a highest signal strength [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, according to a strength or highest rank of the link (i.e., BF link “128”)] as the given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, a beamforming (BF) link facilitated by “Tx” sectors and “Rx” sectors].
	Neither Cariou nor Tokubo explicitly disclose “each passive transceiver of the plurality of passive transceivers” is configured to “utilize a different channel from others of the plurality of passive transceivers to transmit during the first phase” of the beamforming training procedure; and the receiver is configured to turn on an omni-direction antenna “during the first phase” of the beamforming training procedure “to determine which channel has a strongest received signal”. 
	However Vasudevan teaches each passive transceiver [see fig. 3, pg. 7, ¶61 lines 1-13, an associated distribution hub] of the plurality of passive transceivers [see fig. 3, pg. 7, ¶61 lines 1-13, of the plurality of associated distribution hubs] is configured to utilize a different channel [see fig. 3, pg. 7, ¶61 lines 1-13, a channel] from others of the plurality of passive transceivers [see fig. 3, pg. 7, ¶61 lines 1-13, of the plurality of associated distribution hubs] to transmit during the first phase [see pg. 4, ¶40 lines 12-15, a first compressed video data format]; and 
	the receiver is configured to turn on an omni-direction antenna during the first phase [see pg. 4, ¶40 lines 12-15, a first compressed video data format] to determine which channel has a strongest received signal [see pg. 7, ¶61 lines 10-13, for determining the type of media stream to provide to the transceivers in an associated service group of transceivers served by the distribution hub].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “each passive transceiver of the plurality of passive transceivers” is configured to “utilize a different channel from others of the plurality of passive transceivers to transmit during the first phase” of the beamforming training procedure; and the receiver is configured to turn on an omni-direction antenna “during the first phase” of the beamforming training procedure “to determine which channel has a strongest received signal” as .

Allowable Subject Matter
Claims 6, 7, 14 and 20 is/are objected to for being dependent on a rejected base claim (claim 1, 8 or 15) but would be allowable if written in independent form to include the subject matter of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Document: US 7336959 “Khitrik et al.” 
See fig. 4: Steps “400”-“420”, col. 7, lines 20-39

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469